DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 12/22/2021.  Claim 1 has been amended. No claim has been cancelled. No claim has been newly added. Claims 1-12 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 12/22/2021 has been fully considered but it is not persuasive.
Applicant submits “Namely, Murase does not disclose at least the features “the cover plate comprises an input surface, and the input surface is configured for touch control” set forth in the currently amended claim 1.” (Remarks, page 5, the last paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Murase discloses a touch device (touch sensor) comprising a cover plate 5, wherein the cover plate comprises an input surface, and the input surface is configured for touch control (figure 1, the top surface of the main body “5” is an input surface comprises touch sensor switch for touch control). Therefore, Murase discloses the amended claim limitation the cover plate comprises an input surface, and the input surface is configured for touch control; and, Examiner maintains the rejections of the independent claim 1.
 (Remarks, page 7, the first paragraph, page 8, the first paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). Therefore, Examiner maintains the rejections of the independent claim 1.
 (Remarks, page 7, the last paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Murase discloses a touch device comprising a cover plate and a circuit board with an elastic sheet. Murase does not disclose a bracket disposed below the circuit board; and the elastic sheet is between the circuit board and the bracket. Tsujimoto teaches a touch device comprising a bracket 1 disposed below a circuit board 7 and 8; wherein an elastic sheet is between the circuit board 7 and 8 and the bracket 1. Therefore, Tsujimoto teaches the claim feature “the elastic sheet is between the circuit board and the bracket”. As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (US. Pub. No. 2008/0257707, hereinafter “Murase”), in view of Tsujimoto et al. (US. Pub. No. 2005/0181843, hereinafter “Tsujimoto”), further in view of Chien et al. (US. Pub. No. 2014/0071654, hereinafter “Chien”).
As to claim 1,    (currently amended) Murase discloses a touch device [figure 1, abstract, touch sensor], comprising:
a cover plate [figure 1, main body “5”], wherein the cover plate comprises an input surface, and the input surface is configured for touch control [figure 1, the top surface of the main body “5” is an input surface comprises touch sensor switch for touch control];
a circuit board [figure 1, printed circuit board “1” fixed below the main body], fixed below the cover plate, the circuit board comprising a trigger zone located on a bottom surface [figure 1, trigger zone located on the bottom surface of “1”], and comprising a circuit switch and an elastic sheet located in the trigger zone [figure 1, circuit switch “30A-C” and “31A-C”, elastic sheet “3”], wherein an orthographic projection of the circuit board on the cover plate completely covers an orthographic projection of the elastic sheet on the cover plate [figures 1 and 3, the orthographic projection of “1” completely covers the orthographic projection of “3” on the cover plate].
Murase does not disclose a bracket, disposed below the circuit board; and
a noise reduction layer group, disposed between the bracket and the elastic sheet, wherein the elastic sheet is between the circuit board and the bracket.
Tsujimoto teaches a touch device [figure 1, a portable phone] comprising a bracket [figure 1, “1” disposed below a circuit board “7” and “8”], disposed below a circuit board; and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the touch device of Murase to comprise a bracket, disposed below the circuit board, and the elastic sheet is between the circuit board and the bracket, as taught by Tsujimoto, since it is a use of known technique to improve similar devices (methods) in the same way.
Murase, as modified by Tsujimoto, does not disclose a noise reduction layer group, disposed between the bracket and the elastic sheet.
Chien teaches an input device comprising a noise reduction layer group [figure 10, fabric layer “900”], disposed between a bracket [figure 10, “1030”] and an elastic sheet [figure 10, “950”, paragraph 67, key caps “950” can be made of silicon rubber or any suitable rubber].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the touch device of Murase to comprise a noise reduction layer group disposed between the bracket and the elastic sheet, as taught by Chien, since it is a use of known technique to improve similar devices (methods) in the same way.
Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase in view of Tsujimoto, further in view of Chien, as applied to claim 1 above, further in view of Matsuyama et al. (US. Pub. No. 2009/0255755, hereinafter “Matsuyama”).
   	As to claim 2,    (original) Murase, as modified by Tsujimoto and Chien, discloses the touch device according to claim 1.

Matsuyama teaches a noise reduction layer group comprises a soft layer and a hard layer which are stacked [figure 2, soft layer “11” and hard layer “12”, paragraph 60, the noise from the sound source to be absorbed by the soft layer and the hard layer].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the touch device of Murase to have the noise reduction layer group to comprise a soft layer and a hard layer which are stacked, as taught by Matsuyama, in order to reduce the noise reaching to the operator (Matsuyama, paragraph 60).
Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the claimed invention except for the soft layer facing the elastic sheet, and the hard layer facing the bracket. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the soft layer facing the elastic sheet and the hard layer facing the bracket, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 3,    (original) Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the touch device according to claim 2, except for wherein a Shore hardness C of the soft layer is between 50 degrees and 60 degrees, and a Shore hardness C of the hard layer is between 70 degrees and 80 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the soft layer with Shore hardness C between 50 degrees and 60 degrees and the hard layer with Shore hardness C between 70 degrees and 80 degrees, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
As to claim 4,    (original) Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the touch device according to claim 2, except for wherein the difference between the Shore hardness C of the hard layer and the Shore hardness C of the soft layer is between 10 degrees and 20 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the difference between the Shore hardness C of the hard layer and the Shore hardness C of the soft layer between 10 degrees and 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 5,    (original) Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the touch device according to claim 2, wherein the bracket is provided with a hole at a part corresponding to the elastic sheet [Tsujimoto, figure 1, “1” includes an opening at a part corresponding to the elastic sheet “6”].
As to claim 6,    (original) Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the touch device according to claim 5, wherein when the elastic sheet is pressed down, a portion of the hard layer falls into the hole [Tsujimoto, figure 1, elastic sheet “6” is pressed down and falls into the opening to perform the number entering].
As to claim 7,    (original) Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the touch device according to claim 5, except for wherein a thickness of the hard layer is between 0.2 mm and 0.3 mm, and a thickness of the soft layer is between 0.1 mm and 0.2 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date In re Aller, 105 USPQ 233.
As to claim 8,    (original) Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the touch device according to claim 5, except for wherein a ratio of a thickness of the hard layer to a thickness of the soft layer is between 2 and 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the ratio of a thickness of the hard layer to a thickness of the soft layer between 2 and 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9,    (original) Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the touch device according to claim 5, except for wherein a diameter of the hole is smaller than a diameter of the elastic sheet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the diameter of the hole smaller than a diameter of the elastic sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 10,    (original) Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the touch device according to claim 2, wherein the bracket comprises no hole at a part corresponding to the elastic sheet [Tsujimoto, figure 4, bracket “1” comprises no hole at the part corresponding to “6”].
claim 11,    (original) Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the touch device according to claim 10, except for wherein a thickness of the hard layer is between 0.2 mm and 0.3 mm, and a thickness of the soft layer is between 0.3 mm and 0.5 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the thickness of the hard layer between 0.2 mm and 0.3 mm and the thickness of the soft layer between 0.3 mm and 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 12,    (original) Murase, as modified by Tsujimoto, Chien and Matsuyama, discloses the touch device according to claim 10, except for wherein a ratio of a thickness of the hard layer to a thickness of the soft layer is between 0.6 and 0.8. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the ratio of a thickness of the hard layer to a thickness of the soft layer between 0.6 and 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622